COURT
OF APPEALS
                  SECOND DISTRICT OF TEXAS
                           FORT WORTH
 
                                        NO. 2-05-305-CV
 
                                                                                                        
IN THE INTEREST OF K.C.W., A
MINOR CHILD
 
 
 
                                              ------------
 
            FROM THE 325TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------




On August 22, 2005 and September 2, 2005, we notified appellant, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellant has not paid the $125
filing fee.  See Tex. R. App. P. 5, 12.1(b).  Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court's
order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: September 29, 2005




[1]See Tex. R. App. P. 47.4.


[2]July 21, 1998 AOrder Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals,@ 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).